Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 1 of 94




      EXHIBIT “A”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 2 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 3 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 4 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 5 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 6 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 7 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 8 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 9 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 10 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 11 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 12 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 13 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 14 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 15 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 16 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 17 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 18 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 19 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 20 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 21 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 22 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 23 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 24 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 25 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 26 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 27 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 28 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 29 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 30 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 31 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 32 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 33 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 34 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 35 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 36 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 37 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 38 of 94




       EXHIBIT “B”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 39 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 40 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 41 of 94




       EXHIBIT “C”
Civil Court Case Information - Case History                                  Page 1 of 2
            Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 42 of 94



         Docket




     Civil Court Case Information - Case History

   Case Information
   Case Number:     CV2020-055199             Judge:       Campagnolo, Theodore
   File Date:       9/23/2020                 Location:    Northeast
   Case Type:       Civil

   Party Information
   Party Name                                                            Relationship                 Sex     Attorney
   Peter Strojnik                                                        Plaintiff                    Male    Pro Per
   Phoenix North Bell M6 L L C                                           Defendant                            Pro Per
   G6 Hospitality L L C                                                  Defendant                            Pro Per


   Case Documents
   Filing Date      Description                                                         Docket Date          Filing Party
   10/5/2020        SUM - Summons                                                       10/7/2020            Plaintiff(1)
   9/30/2020        AFS - Affidavit Of Service                                          10/5/2020
   NOTE: PHOENIX NORTH BELL M6 L L C
   9/29/2020        AFS - Affidavit Of Service                                          10/5/2020
   NOTE: G6 HOSPITALITY L L C
   9/23/2020        COM - Complaint                                                     9/24/2020            Plaintiff(1)
   9/23/2020        CCN - Cert Arbitration - Not Subject                                9/24/2020            Plaintiff(1)
   9/23/2020        CSH - Coversheet                                                    9/24/2020            Plaintiff(1)


   Case Calendar
   There are no calendar events on file


   Judgments
   There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumbe... 10/22/2020
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 43 of 94




        EXHIBIT “1”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 44 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 45 of 94




        EXHIBIT “2”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 46 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 47 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 48 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 49 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 50 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 51 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 52 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 53 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 54 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 55 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 56 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 57 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 58 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 59 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 60 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 61 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 62 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 63 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 64 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 65 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 66 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 67 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 68 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 69 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 70 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 71 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 72 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 73 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 74 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 75 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 76 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 77 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 78 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 79 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 80 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 81 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 82 of 94




        EXHIBIT “3”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 83 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 84 of 94




        EXHIBIT “4”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 85 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 86 of 94




        EXHIBIT “5”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 87 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 88 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 89 of 94




       EXHIBIT “D”
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 90 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 91 of 94
Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 92 of 94




       EXHIBIT “E”
            Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 93 of 94


 1           Lindsay G. Leavitt – 029110
                 Lleavitt@jsslaw.com
 2            Jordan T. Leavitt – 031930
                 jleavitt@jsslaw.com
 3     JENNINGS, STROUSS & SALMON, P.L.C.
             A Professional Limited Liability Company
 4         One East Washington Street, Suite 1900
               Phoenix, Arizona 85004-2554
 5                  Telephone: (602) 262-5911
                    MinuteEntries@jsslaw.com
 6
       Attorneys for Defendants
 7
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                           IN AND FOR THE COUNTY OF MARICOPA
 9

10
     PETER STROJNIK,                                      No. CV2020-055199
11
                          Plaintiff,
12                                                        DEFENDANTS’ NOTICE OF
     vs.                                                  REMOVAL TO FEDERAL COURT
13
     PHOENIX NORTH BELL M6, LLC.and G6
14   HOSPITALITY, LLC,
15                        Defendant.
16            TO: CLERK OF THE SUPERIOR COURT AND ALL PARTIES TO THIS
                  ACTION
17

18            Please take notice that on September 23, 2020, Defendant Phoenix North Bell M6,

19   LLC and G6 Hospitality, LLC, filed in the United States District Court for the District of

20   Arizona a Notice of Removal to remove this action to that court. A full and true copy of

21   said Notice of Removal is herewith served on you for filing attached as Exhibit “A”.

22            RESPECTFULLY SUBMITTED this 26th day of October, 2020.

23                                                  JENNINGS, STROUSS & SALMON, P.L.C.
24                                                  By /s/ Lindsay G. Leavitt
                                                       Lindsay G. Leavitt
25                                                     Jordan T. Leavitt
                                                       One East Washington Street, Suite 1900
26                                                     Phoenix, Arizona 85004-2554
                                                       Attorneys for Defendants
27

28   ...

                                                                                 7334817v1(69759.1)
           Case 2:20-cv-02065-DLR Document 1-3 Filed 10/26/20 Page 94 of 94


 1 Original of the foregoing E-Filed with the
   Clerk of the Court and a Copy of the
 2
   foregoing Emailed on this 26th day of
 3 October, 2020, to:

 4 Peter Strojnik
   7847 N. Central Avenue
 5 Phoenix, AZ 85020

 6 ps@strojnik.com
   Pro Per
 7

 8
     /s/ Tana Davis-Digeno
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                                                                     7334817v1(69759.1)
